
	
		IB
		Union Calendar No. 384
		112th CONGRESS
		2d Session
		H. R. 2008
		[Report No.
		  112–536]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			May 26, 2011
			Mr. Issa (for
			 himself, Mr. Cole,
			 Mr. Graves of Missouri,
			 Mr. Amash,
			 Mr. Gowdy,
			 Mr. Lankford,
			 Mr. Ross of Florida,
			 Mr. McHenry,
			 Mr. Walberg, and
			 Mr. Kelly) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		
			June 15, 2012
			Additional sponsors: Mrs.
			 Ellmers, Mr. Labrador,
			 Mr. Hanna, and
			 Mr. Rokita
		
		
			June 15, 2012
			Committed to the Committee of the Whole House on the State
			 of the Union and ordered to be printed
		
		
			
		
		A BILL
		To amend title 41, United States Code, to
		  prohibit inserting politics into the Federal acquisition process by prohibiting
		  the submission of political contribution information as a condition of
		  receiving a Federal contract.
	
	
		1.Short titleThis Act may be cited as the
			 Keeping Politics Out of Federal
			 Contracting Act of 2011.
		2.Prohibition on certain
			 uses of political information
			(a)In
			 generalChapter 47 of title 41, United States Code, is amended by
			 adding at the end the following new section:
				
					4712.Prohibition on
				certain uses of political information
						(a)Prohibition on
				requiring submission of political informationThe head of an executive agency may not
				require a contractor to submit political information related to the contractor
				or a subcontractor at any tier, or any partner, officer, director, or employee
				of the contractor or subcontractor—
							(1)as part of a
				solicitation, request for bid, request for proposal, or any other form of
				communication designed to solicit offers in connection with the award of a
				contract for procurement of property or services;
							(2)during the course
				of contract performance as part of the process associated with modifying a
				contract or exercising a contract option; or
							(3)any time prior to
				contract completion and final contract closeout.
							(b)Prohibition on
				use of political informationThe head of an executive agency may
				not use political information, whether obtained from a contractor or
				prospective contractor or from an independent public or nonpublic source, as a
				factor or consideration in the source selection process used to award a
				competitive or non-competitive contract at any value or in making any decision
				associated with the modification of a contract or the exercise of a contract
				option.
						(c)Prohibition on
				inclusion of political information in contracting databases
							(1)In
				generalExcept as provided
				under paragraph (2), an executive agency may not include political information
				in the contracting past performance database or any database designed to
				provide information to a contracting officer for purposes of supporting the
				responsibility determination by such officer.
							(2)Exception for
				disclosure of certain violations
								(A)ExceptionData
				required as of the date of the enactment of the Keeping Politics Out of Federal
				Contracting Act of 2011 to be included in the database maintained under section
				2313 of this title are not subject to the prohibition under paragraph
				(1).
								(B)Rule of
				constructionNotwithstanding subparagraph (A), this paragraph
				shall not be construed as authorizing the inclusion of political information
				pursuant to subsection (c)(6) of such section.
								(d)ApplicabilityThe
				prohibitions under this section apply to the procurement of commercial items,
				the procurement of commercial off-the-shelf items, and the non-commercial
				procurement of supplies, property, services, and manufactured items,
				irrespective of contract vehicle, including contracts, purchase orders, task or
				deliver orders under indefinite delivery/indefinite quantity contracts, blanket
				purchase agreements, and basic ordering agreements.
						(e)Rule of
				constructionNothing in this section shall be construed as
				waiving, superseding, restricting, or limiting the application of the Federal
				Election Campaign Act of 1971 (2 U.S.C. 431 et seq.) or preventing Federal
				regulatory or law enforcement agencies from collecting or receiving information
				authorized by law.
						(f)DefinitionsIn
				this section:
							(1)AcquisitionThe
				term acquisition has the meaning given the term in section 131 of
				this title.
							(2)ContractorThe
				term contractor includes contractors, bidders, and offerors, and
				individuals and legal entities who would reasonably be expected to submit
				offers or bids for Federal Government contracts.
							(3)Executive
				agencyThe term executive agency has the meaning
				given the term in section 133 of this title.
							(4)Political
				informationThe term political information means
				information relating to political spending, including any payment consisting of
				a contribution, expenditure, independent expenditure, or disbursement for an
				electioneering communication that is made by the contractor, any of its
				partners, officers, directors or employees, or any of its affiliates or
				subsidiaries to a candidate or on behalf of a candidate for election for
				Federal office, to a political committee, to a political party, to a
				third-party entity with the intention or reasonable expectation that it would
				use the payment to make independent expenditures or electioneering
				communications, or that is otherwise made with respect to any election for
				Federal office, party affiliation, and voting history. Each of the terms
				contribution, expenditure, independent
				expenditure, candidate, election,
				electioneering communication, and Federal office has
				the meaning given the term in the Federal Campaign Act of 1971 (2 U.S.C. 431 et
				seq.).
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 47 of
			 title 41, United States Code, is amended by inserting after the item relating
			 to section 4711 the following new item:
				
					4712. Prohibition on
				Certain Uses of Political Information.
				
			
	
		June 15, 2012
		Committed to the Committee of the Whole House on the State
		  of the Union and ordered to be printed
	
